STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                                 May 22, 2013

                                                                            RORY L. PERRY II, CLERK

JOYCE G. WALKER,                                                          SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-1193 (BOR Appeal No. 2045555)
                   (Claim No. 2007003363)

LITTLE GENERAL STORE, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Joyce G. Walker, by Reginald Henry, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Little General Store, Inc., by Matthew
Williams, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated July 19, 2011, in which
the Board affirmed a February 4, 2011, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s March 12, 2009, decision
granting Ms. Walker a 3% psychiatric permanent partial disability award. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Walker was injured during a propane explosion at Little General Store, Inc. on
January 30, 2007. During the explosion, she suffered broken and fractured bones, burns, cornea
damage, and hearing loss. On March 12, 2009, the claims administrator granted Ms. Walker a
3% psychiatric permanent partial disability award.

      The Office of Judges affirmed the claims administrator’s Order, and held that the
preponderance of the evidence established that Ms. Walker sustained 3% psychiatric impairment
                                                1
attributable to the compensable injuries. On appeal, Ms. Walker disagrees and asserts that the
evidence establishes that she suffers from 10% psychiatric impairment resulting from the
explosion. Little General Store maintains that the evidence supports the finding that there is only
3% psychiatric impairment attributable to the compensable injuries. Dr. Hasan evaluated the
claimant and found that Ms. Walker’s depression and anxiety problems are in full remission, and
she suffers from 3% psychiatric impairment. Dr. Riaz found that Ms. Walker’s depressive and
anxiety disorder are partially under control while her pain disorder and posttraumatic stress
disorder are in remission, and found she suffers from 9% psychiatric impairment. Dr. Dar found
that Ms. Walker continued to have substantial emotional difficulties from the explosion, and
found she suffers from 10% psychiatric impairment. Dr. Miller found that Ms. Walker has no
active psychiatric diagnosis, so she was not appropriate for an impairment rating.

        In affirming the claims administrator’s Order, the Office of Judges reasoned that the
medical evidence established that Ms. Walker developed psychiatric sequelae as a result of her
compensable injury, but that her level of psychiatric impairment has diminished over time. It
noted that the explosion in Ghent, West Virginia, was an unusually traumatic event. The Office
of Judges concluded that the 3% psychiatric permanent partial disability award was supported by
the preponderance of the evidence. The Board of Review reached the same reasoned conclusions
in its decision of July 19, 2011. We agree with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: May 22, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2